Citation Nr: 0711380	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  00-22 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected mycosis fungoides of the buttocks, legs and 
abdomen (previously called lichen planus), currently rated as 
10 percent disabling, to include the propriety of the 
reduction in rating from 10 percent to 0 percent effective 
February 1, 2003, to October 23, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
April 1979 and from July 1979 to December 1993.  The veteran 
received a dishonorable discharge for his second period of 
service.  An April 1995 administrative decision determined 
that the veteran is eligible for VA benefits only for the 
period of service from July 27, 1979, to February 11, 1989, 
with respect to this second period of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in New York, New York.  The Board observes that the 
April 2000 rating determination was issued by the RO in Waco, 
Texas.  However, the veteran relocated to the state of New 
York since the commencement of this appeal.  As such, his 
appeal was transferred to the New York RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2004.  A 
transcript of that hearing is associated with the claims 
folder.  As a result of this hearing, the veteran's appeal 
was remanded in February 2005 for additional development and 
consideration.  The Board has reviewed the record and 
concludes that all remand directives were completed.  The 
veteran's claim is therefore ready for appellate review.


FINDINGS OF FACT

1. An April 2000 rating decision assigned a disability rating 
of 10 percent for the veteran's service-connected mycosis 
fungoides, effective June 14, 1999.

2. An October 2002 rating decision reduced the veteran's 10 
percent rating to 0 percent, effective February 2, 2003.

3. The preponderance of the evidence before the RO in October 
2002 did not demonstrate that improvement of the veteran's 
mycosis fungoides had taken place.

4. Prior to August 30, 2002, the veteran's mycosis fungoides 
is manifested by some itching and discoloration/lesions on a 
small area of his body with no exudation, exfoliation, marked 
disfigurement, or systemic or nervous manifestations.

5. During the period from August 30, 2002, to April 8, 2004, 
the veteran's mycosis fungoides is manifested by some itching 
and discoloration/lesions on a small area of his body with no 
exudation, exfoliation, marked disfigurement, or systemic or 
nervous manifestations.

6. As of April 9, 2004, the veteran's mycosis fungoides is 
manifested by constant itching affecting no more than 10 
percent of his entire body, with no evidence of ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, or an exceptionally repugnant disability.


CONCLUSIONS OF LAW

1. The reduction of the veteran's disability rating for 
mycosis fungoides from 10 percent to 0 percent was not 
warranted, and the requirements for restoration have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2006); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.13, 
4.118, Diagnostic Code 7806 (2006).

2. The criteria for an evaluation in excess of 10 percent for 
mycosis fungoides for the period prior to August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 (2006); 38 
C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7806, 7818 (prior to 
August 30, 2002).

3. The criteria for an evaluation in excess of 10 percent for 
mycosis fungoides for the period from August 30, 2002, to 
April 8, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.118, Diagnostic Codes 7806, 7818 (prior to and as of August 
30, 2002).

4. The criteria for an evaluation of 30 percent, and no more, 
for mycosis fungoides have been met as of April 9, 2004.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes 7806, 7818 
(prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a May 2006 letter sent to the 
veteran.  This letter explained that in order to substantiate 
a claim for an increased evaluation the evidence must 
document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The May 2006 
letter also expressly notified the veteran of the need to 
submit any pertinent evidence in his possession.  The May 
2006 letter also provided notice to the veteran regarding the 
evidence and information necessary to establish an effective 
date in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  

The Board notes that the May 2006 letter was sent to the 
veteran after the April 2000 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in May 2006 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a November 2006 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records and relevant VA treatment 
records are associated with the claims folder.  The Board 
notes that the veteran was also provided VA examinations in 
March 2000, February 2002, April 2004, October 2005, and 
August 2006 in conjunction with his claim.  These 
examinations were for the specific purpose of rating the 
veteran's current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

As a final note, the Board observes that, with respect to the 
issue of the propriety of the rating reduction, the entire 
benefit sought on appeal has been granted.  Therefore, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the VCAA with regard to this issue.

Analysis

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
mycosis fungoides.  However, before addressing whether the 
veteran is entitled to a higher evaluation, the Board 
concludes that an initial matter must first be addressed.  
More specifically, the Board notes that during this appeal an 
October 2002 rating decision reduced the disability 
evaluation for the veteran's service-connected mycosis 
fungoides from 10 percent to 0 percent, effective February 1, 
2003.  The disability evaluation for the veteran's mycosis 
fungoides was increased to 10 percent disabling, effective 
October 24, 2005, in a December 2005 rating decision.  In 
light of such circumstances, the Board must first consider 
the propriety of the reduction of the veteran's skin 
disability for the period from February 1, 2003, to October 
23, 2005.


A. Propriety of Rating Reduction

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2006).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination. 38 C.F.R. § 3.105(i)(1) 
(2006).  

The Board observes that the RO complied with the procedures 
set forth in 38 C.F.R. § 3.105(e) and notified the veteran of 
the proposed rating reduction, as well as his rights in 
challenging this proposed reduction, in a July 2002 rating 
decision.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2006).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

In this case, the evidence shows that the veteran was awarded 
a 10 percent rating for his service-connected mycosis 
fungoides in April 2000, effective from June 14, 1999.  Since 
this rating was not in effect for five years at the time that 
the reduction took effect in February 2003, the special 
criteria governing ratings in effect for at least five years 
do not apply.  In this case, then, the RO properly applied 
the regulations regarding the procedure for reductions in 
ratings.  The question that remains is whether the evidence 
on which the reductions were based supported the reductions.

Concerning the propriety of the reduction of a 10 percent 
rating for the veteran's mycosis fungoides, if there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(a) (West 
2002); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In other 
words, the reduction in the veteran's disability rating would 
have to have been supported by a preponderance of the 
evidence.  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, 5 Vet. App. at 420-21.

When a VA examination is the basis for a reduction, the VA 
examiner should have reviewed the claims file, and the VA 
examination should be otherwise adequate.  See Tucker v. 
Derwinski, 2. Vet. App. 201 (1992); see also 38 C.F.R. §§ 
4.1, 4.2 (2006).  In the present case, the Board finds no 
evidence that the examiner who evaluated the veteran in 
February 2002 had the opportunity to examine the entire 
claims file, to include the veteran's medical history.  The 
cited medical history appears to be based solely on the 
veteran's recitation of his treatment history.  Thus, the 
examiner was unable to determine if the veteran's service-
connected skin disability had in fact improved permanently.  
Because the February 2002 examination failed to take into 
account the veteran's prior medical history, it was 
inadequate under 38 C.F.R. §§ 4.1 and 4.2 for reduction 
purposes, and the RO's action must be overturned.

In light of the inadequacy of the February 2002 examination 
report for purposes of reducing the veteran's disability 
rating, the benefit of the doubt must be given to the 
veteran.  The Board certainly cannot conclude that the 
preponderance of the evidence supported the reduction for the 
reason discussed above.  The preponderance of the evidence 
did not support the reduction in the veteran's disability 
rating from 10 percent to 0 percent for his service-connected 
mycosis fungoides, and accordingly, the 10 percent evaluation 
assigned for mycosis fungoides under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 is restored, effective for the period 
from February 1, 2003 to October 24, 2005.

B. Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

(1) Applicable Rating Criteria

As an initial matter, the Board notes that the veteran was 
originally service-connected for lichen planus of the 
buttocks, legs, and abdomen in a November 1996 rating 
decision.  At such time, the veteran's skin disorder was 
assigned a 0 percent (noncompensable) disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  This diagnostic 
code applied to eczema.  

The veteran filed for an increased evaluation for his skin 
disorder in August 1999.  Based on the findings of the August 
2006 VA examination, the RO properly recharacterized the 
veteran's service-connected disability as mycosis fungoides, 
and a November 2006 rating decision indicated that the 
veteran's disability was rated under Diagnostic Code 7818-
7806.  The content of Diagnostic Code 7818 was provided to 
the veteran in a November 2006 supplemental statement of the 
case.  38 C.F.R. § 4.118, Diagnostic Code 7818.  This 
diagnostic code applies to malignant skin neoplasms (other 
than malignant melanoma).  

Diagnostic Code 7818 does not contain its own substantive 
criteria; rather, it refers the Board to consider the 
predominant symptomatology of the veteran's malignant skin 
neoplasm and rate accordingly under the other skin codes.  
See 38 C.F.R. § 4.118, Diagnostic Code 7818 (prior to and 
from August 30, 2002).  As will be discussed below, the 
veteran's mycosis fungoides is predominantly manifested by an 
itchy rash.  Therefore, Diagnostic Code 7806 continues to be 
the most appropriate diagnostic code.  In sum, the change in 
the applicable diagnostic code(s) will not significantly 
alter the Board's analysis.

Under Diagnostic Code 7806 (2006), a noncompensable 
evaluation is warranted when less than 5 percent of the 
entire body or the exposed areas are affected by dermatitis 
or eczema, and no more than topical therapy was required 
during the past 12-month period.  A 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body or exposed areas are affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is warranted when 20 to 40 
percent of the entire body or the exposed areas are affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  The maximum 60 percent evaluation is warranted 
when dermatitis or eczema affects more than 40 percent of the 
entire body or the exposed areas, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for constantly or near constantly during the past 12-month 
period.

During the pendency of this appeal, the rating criteria 
concerning skin disabilities were changed effective August 
30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as 
amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)) (now 
codified at 38 C.F.R. § 4.118 et seq.).  When rating criteria 
are amended during the pendency of a claim, the claimant is 
entitled to the application of the criteria most favorable to 
the claim.  Diorio v. Nicholson, 20 Vet. App. 193, 197 
(2006).  The new criteria are only applicable to the period 
of time since their effective date.  VAOPGCPREC 3-2000 (April 
10, 2000).

Prior to August 30, 2002, unless otherwise provided, skin 
disorders rated under Diagnostic Codes 7807 through 7819 were 
rated by analogy to eczema under Diagnostic Code 7806, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under the pre-August 
30, 2002, version of Diagnostic Code 7806, a 10 percent 
evaluation was warranted for a skin disability with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  Finally, a 50 percent 
evaluation was warranted for a skin disability manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

(2) Entitlement to an Increased Evaluation Prior to August 
30, 2002

After careful consideration of the veteran's symptomatology 
under the applicable laws and regulations, the Board is of 
the view that the veteran's mycosis fungoides warrants no 
more than the currently assigned 10 percent disability rating 
prior to August 30, 2002.  In this regard, the Board finds 
that the evidence of record fails to demonstrate that the 
veteran's service-connected skin disability is manifested by 
constant exudation or itching, marked lesions, or 
disfigurement.

A March 2000 VA examination report notes that the veteran has 
discoloration in spots located on his upper back, left 
buttock, right lower leg, and abdomen, but that there is no 
ulceration, exfoliation, or crusting.  Additionally, the 
examiner indicated that no systemic or nervous manifestations 
were present.  

The veteran's medical records do show that he complains of 
increasing itching; however, there is no indication in the 
claims folder that the itching is constant.  A February 2002 
VA examination report observes that the veteran's service-
connected skin disability has been treated with various 
ointments, but that it hasn't really changed much over the 
years.  The February 2002 examiner notes that the veteran's 
skin disability, manifested by one to two tiny lesions and 
one larger lesion on his left buttock, is "quite stable."

As for the extent of the veteran's skin disability, the Board 
observes that a March 2000 VA examination report notes that 
the veteran has discoloration measuring 7 centimeters (cm) on 
the right buttock, 3 cm on the left leg, 5 cm on the abdomen, 
and 1-2 cm on the upper back.  Moreover, the February 2002 
examination report noted that the veteran had no definite 
skin lesions other than a 5-6 cm lesion on his left buttock.  
Such evidence does not, in the Board's opinion, demonstrate 
extensive lesions, as contemplated by a 30 percent disability 
rating.

Under the above circumstances, the Board is of the view that 
a 30 percent evaluation is not warranted.  The evidence of 
record demonstrates that the veteran's mycosis fungoides is 
manifested by some itching and discoloration/lesions on a 
small area of his body with no exudation, exfoliation, marked 
disfigurement, or systemic or nervous manifestations.  As 
such, the Board concludes that the veteran's service-
connected mycosis fungoides most closely approximates the 
criteria for a 10 percent evaluation prior to August 30, 
2002.

(3) Entitlement to an Increased Evaluation as of August 30, 
2002

In addition to the above analysis, the Board has also 
considered whether the veteran is entitled to an evaluation 
in excess of 10 percent as of August 30, 2002, under both the 
old and new regulations.  For the reasons discussed below, 
the Board concludes that the evidence of record demonstrates 
that the veteran's mycosis fungoides warrants a 30 percent 
disability rating, and no higher, as of April 9, 2004, but a 
preponderance of the evidence is against an evaluation 
greater than 10 percent prior thereto.  

The Board notes that for the reasons discussed below the 
veteran is not entitled to a 30 percent evaluation for the 
entire period of this appeal because the evidence 
demonstrates a marked increase in severity of his service-
connected mycosis fungoides at the April 2004 VA examination.  
Prior to such examination, there is no indication in the 
record that the veteran's skin disability is manifested by 
constant itching.  However, as of the April 2004 VA 
examination, the record demonstrates constant itching.  
Additionally, the veteran testified at the September 2004 
Board hearing that his skin disability had worsened during 
this appeal.  See hearing transcript at 11.

The veteran was afforded new VA examinations in April 2004, 
October 2005, and August 2006.  Additionally, he testified 
before the undersigned Board member regarding his skin 
disability at a September 2004 hearing.  As of August 30, 
2002, but prior to the April 2004 VA examination, the veteran 
did not submit any new evidence regarding his service-
connected mycosis fungoides.  Additionally,  his VA medical 
records did not reveal any treatment for his skin disability.  
As such, the Board concludes that the veteran's skin 
disability was manifested by the same symptomatology as that 
reported by the February 2002 VA examiner, and therefore, not 
entitled to a higher disability evaluation under the old skin 
rating criteria.

However, as of the April 9, 2004, VA examination, the 
evidence of record demonstrates that the veteran's mycosis 
fungoides worsened in severity and is characterized by 
constant itching.  In light of such evidence, the Board 
concludes that the veteran is entitled to a 30 percent 
disability evaluation, and no more, for the period from April 
9, 2004, to the present.

With regard to evidence of constant itching, the April 2004 
VA examination report notes that the veteran takes 
hydroxyzine daily to deal with the itching.  Additionally, it 
notes that neither prescription nor over-the-counter lotions 
have lessened the symptoms of his itchy lesions.  Similarly, 
the veteran testified at his September 2004 hearing that he 
takes baths and medication to reduce the itching.  The 
October 2005 VA examination report also notes that the 
veteran has had a pruritic rash constantly since discharge 
from the Army.

Although the veteran is entitled to a 30 percent evaluation 
for his mycosis fungoides as of April 9, 2004, the evidence 
does not warrant a rating in excess of 30 percent.  In 
considering whether the veteran's symptomatology meets the 50 
percent rating criteria, the Board has considered the 
veteran's symptomatology during flare-ups.  See Ardison v. 
Brown, 2 Vet. App. 405 (1994); see also Bowers v. Derwinski, 
2 Vet. App. 675, 676 (1992) (holding that "it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed.").  In this respect, the veteran told the August 
2006 VA examiner that his skin disability becomes itchier 
during flare-ups.  He did not, however, indicate that his 
service-connected disability was manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant during flare-
ups or at any other time.  Such symptoms were also not noted 
by any of the VA examiners.  Thus, his mycosis fungoides does 
not meet the criteria for a 50 percent evaluation.

With respect to the revised rating criteria for skin 
disabilities, the Board observes that an evaluation in excess 
of 10 percent would not be appropriate for any period from 
August 30, 2002, to the present.  A 30 percent evaluation 
would necessitate 20 to 40 percent of the entire body or the 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).  None of the foregoing 
symptomatology has been mentioned by the veteran or found on 
examination.  The April 2004, October 2005, and August 2006 
VA examination reports all note that the veteran's mycosis 
fungoides affects no more than 5 to 10 percent of his entire 
body.  Thus, an evaluation in excess of 10 percent is not 
warranted under the current rating criteria.  

The Board observes that there is no specific indication of 
what percentage of his body is affected by mycosis fungoides 
for the period from August 30, 2002, to April 8, 2004.  
However, the veteran testified at his September 2004 Board 
hearing that his rash had spread since the April 2004 VA 
examination.  See hearing transcript at 11.  Thus, if the 
October 2005 VA examiner found that the veteran's mycosis 
fungoides affected 10 percent of his total body, based on the 
veteran's testimony, the Board can conclude that during the 
period from August 30, 2002, to April 8, 2004, the veteran's 
mycosis fungoides did not affect more than 10 percent of his 
entire body.  As such, the Board concludes that he is not 
entitled to a rating in excess of 10 percent under the 
revised criteria during this period of the appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

ORDER

Restoration of the 10 percent evaluation for mycosis 
fungoides is granted effective for the period from February 
2, 2003, to October 23, 2005, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to an evaluation of 30 percent, but not greater, 
for mycosis fungoides is granted as of April 9, 2004, but no 
earlier.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


